Citation Nr: 1116193	
Decision Date: 04/26/11    Archive Date: 05/05/11

DOCKET NO.  09-32 947	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to a rating in excess of 10 percent for status post medial meniscectomy of the left knee, to include restoration of a 20 percent rating.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

N. L. Rippel, Counsel


INTRODUCTION

The Veteran had active military service from August 1978 to January 1986.

This case comes before the Board of Veterans' Appeals (Board) on appeal from a July 2008 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.  

In connection with his appeal the Veteran testified at a Travel Board hearing before the undersigned Veterans Law Judge in February 2011.  A transcript of the hearing is associated with the claims file.  At the hearing, subsequent to the certification of the Veteran's appeal, the Veteran submitted additional pertinent evidence that has not been considered by the RO.  However, the evidence was accompanied by a written waiver of RO consideration of the evidence from the Veteran, and thus the Board will consider it in making a decision on the merits of the case.  See 38 C.F.R. § 20.1304(c) (2010).

The issue of restoration of the 20 percent rating is decided herein whereas the claim for an increased rating is addressed in the Remand that follows the Order section of this decision.

The Board also notes that the issue of entitlement to an increased rating for traumatic arthritis of the left knee is raised by the testimony and argument presented at the February 2011 hearing before the undersigned.  This new issue has not been addressed by the originating agency.  Therefore, it is referred to the originating agency for appropriate action. 


FINDING OF FACT

Improvement in the lateral instability and recurrent subluxation from the Veteran's status post medial meniscectomy of the left knee has not been demonstrated.


CONCLUSION OF LAW

The 20 percent disability rating for the Veteran's status post medial meniscectomy of the left knee was not properly reduced.  38 C.F.R. § 3.344 (2010).


REASONS AND BASES FOR FINDING AND CONCLUSION

Legal Criteria

When reduction in the evaluation of a service-connected disability is contemplated and the lower evaluation would result in a reduction or discontinuance of compensation payments, a rating proposing the reduction or discontinuance will be prepared setting forth all material facts and reasons.  The beneficiary must be notified at his latest address of record of the contemplated action and furnished detailed reasons therefore.  The beneficiary must be given 60 days for the presentation of additional evidence to show that compensation payments should be continued at the present level.  38 C.F.R. § 3.105(e) (2010).

In addition, 38 C.F.R. § 3.344 (a) provides that rating agencies will handle cases affected by change of medical findings or diagnosis, so as to produce the greatest degree of stability of disability evaluations consistent with the laws and VA regulations governing disability compensation and pension.  It is essential that the entire record of examination and the medical-industrial history be reviewed to ascertain whether the recent examination is full and complete, including all special examinations indicated as a result of general examination and the entire case history.  Examinations which are less thorough than those on which payments were originally based will not be used as a basis for reduction.  Ratings for diseases subject to temporary or episodic improvement will not be reduced on the basis of any one examination, except in those instances where all of the evidence of record clearly warrants the conclusion that sustained improvement has been demonstrated.

However, the provisions of 38 C.F.R. § 3.344(c) specify that the above considerations are required for ratings which have continued for long periods at the same level (five years or more), and that they do not apply to disabilities which have not become stabilized and are likely to improve.  Therefore, reexaminations disclosing improvement, physical or mental, in these disabilities will warrant a reduction in rating.

Analysis

In the case at hand, the Veteran was granted service connection for status post medial meniscectomy of the left knee in a September 1986 rating decision.  The disability was assigned a 10 percent rating effective January 31, 1986.  The rating was increased to 20 percent, effective December 1, 2003, in a March 2007 rating decision that also assigned a 100 percent temporary rating based on convalescence required as a result of surgery for the left knee from October 1, 2006, to December 1, 2006.  The RO proposed to reduce the rating to 10 percent in a March 2008 rating decision.  In the July 2008 rating decision on appeal, the rating was decreased to 10 percent, effective October 1, 2008.  Thus, a 20 percent disability rating was in effect for less than 5 years at the time of the rating decision reducing the rating to 10 percent.  Never the less, the evidence must demonstrate improvement in the disability to justify the reduction.  

The Veteran's status post medial meniscectomy of the left knee is rated under Diagnostic Codes 5299-5257.  Hyphenated diagnostic codes are used when a rating under one diagnostic code requires use of an additional diagnostic code to identify the basis for the evaluation assigned; the additional code is shown after the hyphen.  38 C.F.R. § 4.27 (2010).  In this case, Diagnostic Code 5299 is used to identify musculoskeletal disorders that are not specifically listed in the schedule, but are rated by analogy to similar disabilities under the schedule.  See 38 C.F.R. §§ 4.20, 4.27 (2010).  Diagnostic Code 5257 pertains to recurrent subluxation or lateral instability.  Slight recurrent subluxation or lateral instability of the knee is rated 10 percent disabling; moderate recurrent subluxation or lateral instability of the knee is rated 20 percent disabling; and severe recurrent subluxation or lateral instability of the knee is rated 30 percent disabling.  

Parenthetically, the Board notes that the Veteran is also in receipt of a separate 10 percent rating for left knee traumatic arthritis.

The Veteran was afforded a VA examination of his left knee in December 2003.  A history of status post medial meniscectomy of the left knee in service was noted, along with recent arthroscopic surgery of the left knee to include chondroplasty, anterior cruciate ligament (ACL) reconstruction and partial lateral meniscectomy.  Current symptoms included instability when weight bearing and walking, along with feeling wobbly.  He reported giving out of the knee.  The examiner noted that he did thoroughly review the Veteran's claims file.  He noted swelling and weakness in the knee since the recent surgery.  The Veteran wore a brace at work; he worked as a postal worker sorting mail.  He was on his feet 8 to 10 hours per day.  He used no assistive devices to walk but did use ibuprofen for pain as well as flexeril twice a day.  Upon examination, there were mild swelling and effusion as well as tenderness, grinding and a positive McMurray's test in the left knee.  He had no motion with varus or valgus stress.  Anterior drawer testing was negative.  X-rays were pending.  The diagnosis was residuals of medial and lateral partial meniscectomies as well as ACL reconstruction with minimal traumatic arthritis.  

Additional VA examination was conducted in December 2006.  The claims folder was not available for the examiner to review, but the examiner noted that the chart reflected surgery for lateral and medial meniscectomy in October 2006.  The Veteran reported that he felt his left knee was weaker than the right knee.  It was noted that August 2006 X-rays of the left knee were normal but an MRI showed abnormal anterior cruciate ligament.  On examination, no effusion was noted.  Lachmann's was negative as was drawer sign while McMurray's showed slight crepitus laterally beneath the patella.  There was no edema or instability found.  The diagnosis was status post recent arthroscopy with medial and lateral meniscectomy of the left knee and degenerative joint disease with residuals.  

The report of VA examination in February 2008 indicates that the examiner did not review the claims folder.  The Veteran complained of instability which had increased since the last examination.  On examination, there was no abnormal varus or valgus, and anterior and posterior drawer signs were negative.  The diagnosis was left knee anterior cruciate ligament tear with degenerative joint disease and post medial meniscectomy with stability.  

In an August 2008, the Veteran's treating physician provided a statement in support of the Veteran's claim.  He noted that he had been following the Veteran since August 2003 and that a stretched ACL and other abnormalities were discovered in an arthroscopic procedure.  He believed that the Veteran's symptoms had continued over the years and was puzzled by VA's decision to reduce the rating.  He stated that it seems obvious and is supported by medical literature that after open operative procedures the arthritic changes get worse.  In addition, he noted that once an ACL is stretched it is going to continue to be nonfunctional.  The physician explained that in a clinical setting, the Veteran is able to use his secondary muscular restraints to produce a reasonably stable knee but that this does not mean that the knee is stable during exertion.  He added that in his opinion the Veteran's instability would probably get worse over time.

Based on the August 2008 statement from the Veteran's treating physician, the Board concludes that the preponderance of the evidence does not establish that the lateral instability and recurrent subluxations of the Veteran's left knee more nearly approximates slight than moderate.  Therefore, restoration of a 20 percent rating from the effective date of the reduction is in order.


ORDER

Entitlement to restoration of a 20 percent disability rating for status post medial meniscectomy of the left knee is granted from the effective date of the reduction.


REMAND

The Board is of the opinion that additional development is required before the Veteran's claim of entitlement to a disability rating in excess of 20 percent for status post medial meniscectomy of the left knee is decided.  In this regard, the Board notes that at his hearing before the undersigned, the Veteran alleged that his left knee instability has increased in severity since the most recent VA examination in August 2008, that his knee gives out and that he requires a knee brace.  Therefore, the Board finds that the Veteran should be afforded a VA examination to determine the current degree of severity of his lateral laxity and recurrent subluxations of the left knee.

In addition, any outstanding medical records pertaining to treatment of the disability during the period of this claim should be obtained.

Accordingly, this case is remanded to the RO or the Appeals Management Center (AMC), in Washington, D.C., for the following actions:

1.	The RO or the AMC should undertake appropriate development to obtain any pertinent evidence identified, but not provided by the Veteran, to include any pertinent VA Medical Center treatment records.  If it is unable to obtain any such evidence, it should so inform the Veteran and his representative request that they submit the outstanding evidence.

2.	Then, the Veteran should be afforded a VA examination by an examiner with the appropriate expertise to determine the current degree of severity of any lateral laxity and recurrent subluxations of the left knee.  The claims file must be made available to and reviewed by the examiner.  Any indicated studies should be performed.

The examiner should state an opinion with respect to any lateral laxity or subluxation found as to whether it is slight, moderate or severe.  

The rationale for all opinions expressed must be provided.

3.	The RO or the AMC should undertake any other development it determines to be warranted.

4.	Then, the RO or the AMC should readjudicate the Veteran's claim of entitlement to a disability rating in excess of 20 percent for status post medial meniscectomy of the left knee based on a de novo review of the record.  If the benefit sought on appeal is not granted to the Veteran's satisfaction, a Supplemental Statement of the Case should be furnished to the Veteran and his representative, and they should be afforded the requisite opportunity to respond.  Thereafter, if indicated, the case should be returned to the Board for further appellate action.

By this remand, the Board intimates no opinion as to any final outcome warranted.

The Veteran need take no action until he is otherwise notified, but he may furnish additional evidence and/or argument during the appropriate time frame.  See Kutscherousky v. West, 12 Vet. App. 369 (1999).

This REMAND must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



______________________________________________
Shane A. Durkin
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


